DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2, 4, 6-13, 15-17, and 19-21 are objected to because of the following informalities:  please delete the parenthesis and numbers within them.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in line 7 “…and removably attach the winged capsule to the wing protector”, which is indefinite because it is not clear if a step is being recited or if the size and shape of the slot are being further defined.  For purposes of examination, this is interpreted as a further limitation of the slot, rather than a step.  Claims 2-12 are rejected because they depend from claim 1.
Claim 6, line 2 recites “…the capsule to the wings, further including…” which is indefinite because it is not clear if the winged capsule is further including or if the wing protector is further including.  For purposes of examination, this is interpreted as the wing protector further including.  Claim 7 is rejected because it depends from claim 6.  Claim 12 is similarly rejected. 
Claim 10, lines 1-2 recites “…a bottom wall extending from the lateral wall…” which is indefinite because claim 2 (from which claim 10 depends) recites in lines 2-3 “…a wing retainer extending from the lateral wall…”, which improperly combines the species of Figs. 3-6 with the species of Figs. 9-12.  For purposes of examination, claim 10 is interpreted to depend from claim 1, and a bottom wall extends from a lateral wall opposite a top wall to form the slot therebetween.  Claims 11-12 are rejected because they depend from claim 10.
Claim 13, lines 7-8 recites “…and removably attach the winged capsule to the wing protector…”, which is indefinite because it is not clear if a step is being recited or if the size and configuration of the slot are being further defined.  For purposes of examination, this is interpreted as a further limitation of the slot, rather than a step.  Claim 14 is rejected because it depends from claim 13.
Claim 15, lines 5-6 recites “…and removably attach the winged capsule to the wing protector…”, which is indefinite because it is not clear if a step is being recited or if the size and shape of the slot are being further defined.  For purposes of examination, this is interpreted as a further limitation of the slot, rather than a step.  Claims 16-21 are rejected because they depend from claim 15.
Allowable Subject Matter
Claims 1-21 are allowed, subject to successfully addressing the §112(b) rejections above.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed arrangement for delivery of a substance to an animal of claim 1, method of protection of a winged capsule of claim 13, and wing protector of claim 15. 
The closest prior art is Shepherd et al. (Shepherd), US 4,883,484.
Regarding claim 1, Shepherd fails to teach among all the limitations or render obvious an arrangement for delivery of a substance to an animal as claimed, which includes a wing protector including a slot sized and shaped to receive at a least a portion of each of the wings, and wherein the slot of the wing protector is sized  and shaped for removable attachment to the winged capsule, in combination with the total structure and function of the arrangement for delivery of a substance to an animal as claimed.  
Regarding claim 13, Shepherd fails to teach among all the limitations or render obvious an a method of protection of a winged capsule as claimed, which includes a wing protector including a slot sized and configured to receive at least a portion of each of the wings and wherein the slot of the wing protector is sized and configured to be removably attachable to the winged capsule, removably attaching the winged capsule to the wing protector to form a protected winged capsule; inserting a plurality of the protected winged capsules into a bag; removing one of the protected winged capsules form the bag; and removing the wing protector from the protected winged capsule, in combination with the total structure and function of the method of protection of a winged capsule as claimed.  
Regarding claim 15, Shepherd fails to teach among all the limitations or render obvious a wing protector as claimed, which includes a top wall, a lateral wall extending from the top wall; and a slot sized and shaped to receive at least a portion of each of the wings and be removably attached to the winged capsule, the slot formed in part by the top wall and the lateral wall, in combination with the total structure and function of the wing protector as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/                                                                                                                                                                                                        Primary Examiner, Art Unit 3783